                                            Case 4:20-cv-03254-HSG Document 9 Filed 07/14/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CENIOUS BREWSTER,                                   Case No. 20-cv-03254-HSG
                                   8                      Plaintiff,                         ORDER OF PARTIAL SERVICE;
                                                                                             DISMISSING ONE CLAIM WITH
                                   9             v.                                          LEAVE TO AMEND; DISMISSING
                                                                                             PLAINTIFF GARCIA; ADDRESSING
                                  10     MILLS, et al.,                                      REMAINING PENDING MOTIONS
                                  11                      Defendants.                        Re: Dkt. Nos. 2, 8
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs Augustin Garcia and Cenious Brewster, inmates at San Francisco County Jail,
                                  15   have filed the instant pro se action pursuant to 42 U.S.C. § 1983 alleging that correctional officials
                                  16   at San Francisco County Jail violated their constitutional rights. Their complaint (Dkt. No. 1) is
                                  17   now before the Court for review under 28 U.S.C. § 1915A.
                                  18                                               DISCUSSION
                                  19   A.     Standard of Review
                                  20          A federal court must conduct a preliminary screening in any case in which a prisoner seeks
                                  21   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.
                                  22   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims
                                  23   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek
                                  24   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),
                                  25   (2). Pro se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police
                                  26   Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  27          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                  28   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                             Case 4:20-cv-03254-HSG Document 9 Filed 07/14/20 Page 2 of 9




                                   1   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the

                                   2   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   3   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a

                                   4   plaintiff’s obligation to provide the grounds of his ‘entitle[ment] to relief’ requires more than

                                   5   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do. .

                                   6   . . Factual allegations must be enough to raise a right to relief above the speculative level.” Bell

                                   7   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   8   proffer “enough facts to state a claim for relief that is plausible on its face.” Id. at 570.

                                   9           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                  10   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                  11   the alleged violation was committed by a person acting under the color of state law. See West v.

                                  12   Atkins, 487 U.S. 42, 48 (1988).
Northern District of California
 United States District Court




                                  13   B.      Complaint

                                  14           Plaintiff Brewster alleges that San Francisco County Jail deputy Mills has subjected him to

                                  15   sexual slurs since he was assigned as pod deputy of the month and that San Francisco County Jail

                                  16   deputy Prado stands by and does nothing but laugh. Usually defendant Mills makes these slurs

                                  17   outside of camera view, but, on April 15, 2020, around 2:06 p.m., defendant Mills is on camera

                                  18   coming down the stairs and looking up at plaintiff Brewster’s cell, saying that this is his jail, he’ll

                                  19   do what he wants, he’ll make Brewster suck his dick until his body shakes. Deputy Prado looked

                                  20   on, laughed, and did nothing to stop the sexual taunting and harassment. Plaintiff Brewster filed

                                  21   an administrative grievance regarding defendant Mills’ sexual harassment. In retaliation for

                                  22   plaintiff Brewster’s grievance, deputy Seng falsely accused plaintiff Brewster of gassing and had

                                  23   plaintiff Brewster wrongfully placed in a safety cell and deputy Nguyen wrote plaintiff Brewster

                                  24   up.

                                  25           Plaintiff Garcia alleges that, on either April 20 or 21, 2020, he was called to see the nurse

                                  26   and was escorted by defendant Mills. Defendant Mills placed the cuffs on plaintiff Garcia’s wrists

                                  27   extremely tightly. When plaintiff Garcia asked why the cuffs were so tight, defendant Mills

                                  28   responded that it is sexy when the face displays pain. During plaintiff Garcia’s healthcare
                                                                                           2
                                            Case 4:20-cv-03254-HSG Document 9 Filed 07/14/20 Page 3 of 9




                                   1   appointment, defendant Mills stood at the door, eyeing plaintiff Garcia in a sexual manner and

                                   2   winking. Upon leaving the appointment, plaintiff Garcia asked defendant Mills to stop harassing

                                   3   him and why did defendant Mills look at him that way. Defendant Mills responded that he loves a

                                   4   healthy fish. On plaintiff Garcia’s way back to his cell, plaintiff Garcia told a friend that he had a

                                   5   few dollars for hygiene. Defendant Mills then told plaintiff Garcia that he loves a clean fish and

                                   6   that plaintiff should hurry his sexy ass back upstairs. Plaintiff Garcia told defendant Mills to

                                   7   please stop sexually harassing him, but defendant Mills just laughed at him.

                                   8   C.     Analysis

                                   9          1.      Dismissal of plaintiff Garcia

                                  10          The use of co-plaintiffs presents a procedural problem unique to prisoner litigation. The

                                  11   main problem with having unrepresented inmates proceeding as co-plaintiffs is that inmates lack

                                  12   control over their ability to access each other to prepare documents and prosecute a case. Inmates
Northern District of California
 United States District Court




                                  13   are frequently moved. The plaintiffs may not have access to each other in the future to prepare

                                  14   documents and to discuss the case. Even inmates who initially are physically close to each other

                                  15   often do not remain so for the months or years that it takes for a case to work its way through to

                                  16   judgment. Perhaps one plaintiff will be moved to a different facility or be released from custody

                                  17   all of which will make their joint prosecution of this case inordinately more difficult. The slow

                                  18   pace of plaintiffs’ communications with each other will result in extensive delays at each point in

                                  19   the litigation where they are required to file anything with the court. The record indicates that

                                  20   plaintiffs Garcia and Brewster already face difficulty in communicating with each other. Plaintiff

                                  21   Garcia has filed a motion requesting that the Court order prison officials to authorize in-person

                                  22   meetings between himself and plaintiff Brewster, stating that they are otherwise unable to meet.

                                  23   Dkt. No. 8.

                                  24          In addition, as pro se plaintiffs, none of the plaintiffs have the authority to represent the

                                  25   others. See Russell v. United States, 308 F.2d 78, 79 (9th Cir. 1962) (“a litigant appearing in

                                  26   propria persona has no authority to represent anyone other than himself”). Thus, this case will be

                                  27   delayed as any potential filing from the plaintiffs is shuttled back and forth between the plaintiffs

                                  28   until both are comfortable signing it. One alternative is to permit the plaintiffs to file separate
                                                                                          3
                                           Case 4:20-cv-03254-HSG Document 9 Filed 07/14/20 Page 4 of 9




                                   1   documents, but this essentially results in multiple cases within a case, which has few benefits to

                                   2   match the substantial confusion caused by it.

                                   3          “A district court possesses inherent power over the administration of its business.”

                                   4   Spurlock v. Federal Bureau of Investigation, 69 F.3d 1010, 1016 (9th Cir. 1995); see Atchison,

                                   5   Topeka & Santa Fe Ry. Co. v. Hercules Inc., 146 F.3d 1071, 1074 (9th Cir. 1998) (district court

                                   6   possesses inherent power to control its docket, as long as power is exercised in a manner

                                   7   consistent with rules and statutes). This power includes the authority to promulgate and enforce

                                   8   rules for the management of litigation and the court’s docket. Spurlock, 69 F.3d at 1016 (citations

                                   9   omitted); see also Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) (inherent powers are tools

                                  10   for “‘control necessarily vested in courts to manage their own affairs so as to achieve the orderly

                                  11   and expeditious disposition of cases’”). The Court concludes that having the plaintiffs proceed in

                                  12   separate cases will make their claims easier to manage and resolve. The Court further notes that
Northern District of California
 United States District Court




                                  13   while plaintiff Brewster has claims against defendants Mills, Prado, Seng, and Nguyen, plaintiff

                                  14   has a claim against defendant Mills only; and the plaintiffs’ claims arise out of different incidents.

                                  15   The Court DISMISSES plaintiff Garcia from this action.1 The dismissal is without prejudice to

                                  16   Garcia filing a new complaint in which he asserts only his claims. The Clerk is directed to send

                                  17   plaintiff Garcia two copies of the court’s complaint form.

                                  18          Plaintiff Garcia’s request for leave to proceed in forma pauperis is DENIED as moot. Dkt.

                                  19   No. 2. Plaintiff Brewster will be granted leave to proceed in forma pauperis in a separate order.

                                  20          Plaintiff Garcia’s request for a court order to communicate with plaintiff Brewster is

                                  21   DENIED as moot. Dkt. No. 8.

                                  22          All further filings by Brewster concerning his claims must be filed in the present case (i.e.,

                                  23   Case No. 20-cv-3254 HSG) and must list only Cenious Brewster as a plaintiff.

                                  24          2.      Plaintiff Brewster’s Claims

                                  25          A prisoner may state an Eighth Amendment claim under Section 1983 for sexual

                                  26
                                       1
                                  27     As discussed below, mere verbal sexual harassment does not necessarily amount to an Eighth
                                       Amendment violation. Austin v. Williams, 367 F.3d 1167, 1171-72 (9th Cir. 2004). It is unclear
                                  28   that plaintiff Garcia’s allegation of a single instance of sexually suggestive comments states a
                                       cognizable Eighth Amendment claim.
                                                                                           4
                                           Case 4:20-cv-03254-HSG Document 9 Filed 07/14/20 Page 5 of 9




                                   1   harassment if the alleged sexual harassment was sufficiently harmful, i.e., a departure from “the

                                   2   evolving standards of decency that mark the progress of a maturing society,” and the defendant

                                   3   acted with intent to harm the prisoner. See Thomas v. District of Columbia, 887 F. Supp. 1, 3-4

                                   4   (D.D.C. 1995) (citing Hudson v. McMillian, 503 U.S. 1, 6, 8 (1992)) (internal quotations and

                                   5   citation omitted). When prison officials maliciously and sadistically use force to cause harm,

                                   6   contemporary standards of decency are always violated, see Hudson, 503 U.S. at 9, and no lasting

                                   7   physical injury is required to state a cause of action, Schwenk v. Hartford, 204 F.3d 1187, 1196

                                   8   (9th Cir. 2000). Sexual assault, coercion and harassment certainly may violate contemporary

                                   9   standards of decency and cause physical and psychological harm. See Jordan v. Gardner, 986

                                  10   F.2d 1521, 1525–31 (9th Cir. 1993) (en banc). “A prisoner presents a viable Eighth Amendment

                                  11   claim where he or she proves that a prison staff member, acting under color of law and without

                                  12   legitimate penological justification, touched the prisoner in a sexual manner or otherwise engaged
Northern District of California
 United States District Court




                                  13   in sexual conduct for the staff member’s own sexual gratification, or for the purpose of

                                  14   humiliating, degrading, or demeaning the prisoner.” Bearchild v. Cobban, 947 F.3d 1130, 1144

                                  15   (9th Cir. 2020). However, mere verbal sexual harassment does not necessarily amount to an

                                  16   Eighth Amendment violation. Austin v. Williams, 367 F.3d 1167, 1171-72 (9th Cir. 2004)

                                  17   (upholding summary judgment dismissal of Eighth Amendment claim where prison guard exposed

                                  18   himself to prisoner in elevated, glass-enclosed control booth for no more than 30-40 seconds). A

                                  19   prisoner therefore must establish that the alleged sexual harassment was egregious, pervasive

                                  20   and/or widespread in order to state a claim under the Eighth Amendment. See, e.g., Jordan, 986

                                  21   F.2d at 1525-31 (prison policy requiring male guards to conduct body searches on female

                                  22   prisoners); Watson v. Jones, 980 F.2d 1165, 1165-66 (8th Cir. 1992) (correctional officer sexually

                                  23   harassed two inmates on almost daily basis for two months by conducting deliberate examination

                                  24   of genitalia and anus). Plaintiff’s allegation that defendant Mills made suggestive verbal

                                  25   comments over an unspecified period of time, and that defendant Prado watched and did not

                                  26   intervene, has not established an egregious, pervasive or widespread pattern of sexual harassment.

                                  27   This claim will be DISMISSED with leave to amend. See Lopez v. Smith, 203 F.3d 1122, 1130

                                  28   (9th Cir. 2000) (“a district court should grant leave to amend even if no request to amend the
                                                                                        5
                                           Case 4:20-cv-03254-HSG Document 9 Filed 07/14/20 Page 6 of 9




                                   1   pleading was made, unless it determines that the pleading could not possibly be cured by the

                                   2   allegation of other facts”) (citation and internal quotation marks omitted); see also Ramirez v.

                                   3   Galaza, 334 F.3d 850, 861 (9th Cir. 2003) (leave to amend “should be granted more liberally to

                                   4   pro se plaintiffs”). If plaintiff chooses to amend this claim, he must set forth factual allegations

                                   5   regarding how defendants Mills and Prado’s verbal comments subjected him to an egregious,

                                   6   pervasive or widespread pattern of sexual harassment that raise plaintiff’s right to relief above a

                                   7   speculative level.

                                   8          Plaintiff’s allegations that defendant Seng wrongfully accused him of gassing and

                                   9   defendant Nguyen wrote him up, in retaliation for the grievance plaintiff filed against defendant

                                  10   Mills, states a cognizable First Amendment retaliation claim against defendants Seng and Nguyen.

                                  11   Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (“Within the prison context, a viable

                                  12   claim of First Amendment retaliation entails five basic elements: (1) An assertion that a state
Northern District of California
 United States District Court




                                  13   actor took some adverse action against an inmate (2) because of (3) that prisoner’s protected

                                  14   conduct, and that such action (4) chilled the inmate’s exercise of his First Amendment rights, and

                                  15   (5) the action did not reasonably advance a legitimate correctional goal.”) (footnote omitted).

                                  16                                             CONCLUSION

                                  17          For the foregoing reasons, the Court orders as follows.

                                  18          1.      The Court DISMISSES plaintiff Garcia from this action. The dismissal is without

                                  19   prejudice to Garcia filing a new complaint in which he asserts only his claims. The Clerk is

                                  20   directed to send plaintiff Garcia two copies of the Court’s complaint form. Plaintiff Garcia’s

                                  21   request for leave to proceed in forma pauperis is DENIED as moot. Dkt. No. 2. Plaintiff

                                  22   Brewster will be granted leave to proceed in forma pauperis in a separate order. Plaintiff Garcia’s

                                  23   request for a court order to communicate with plaintiff Brewster is DENIED as moot. Dkt. No. 8.

                                  24          2.      Liberally construed, the complaint states a cognizable First Amendment retaliation

                                  25   claim against defendants San Francisco County Jail deputies Seng and Nguyen.

                                  26          3.      Plaintiff’s Eighth Amendment claim against defendants San Francisco County Jail

                                  27   deputies Mills and Prado is DISMISSED with leave to amend. If plaintiff chooses to file an

                                  28   amended complaint, he must file the amended complaint within twenty-eight (28) days of the date
                                                                                          6
                                           Case 4:20-cv-03254-HSG Document 9 Filed 07/14/20 Page 7 of 9




                                   1   of this order. The amended complaint must include the caption and civil case number used in this

                                   2   order, Case No. 20-cv-03254 HSG (PR) and the words “AMENDED COMPLAINT” on the first

                                   3   page. If using the court form complaint, plaintiff must answer all the questions on the form in

                                   4   order for the action to proceed. An amended complaint completely replaces the previous

                                   5   complaints. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Plaintiff may not

                                   6   incorporate material from the prior complaints by reference. In his amended complaint, plaintiff

                                   7   must set forth all the claims he wishes to present and all the defendants he wishes to sue, including

                                   8   the First Amendment retaliation claim found cognizable above and the defendants served below.

                                   9   Failure to file an amended complaint in accordance with this order in the time provided will result

                                  10   in the initial complaint (ECF No. 1) remaining the operative complaint and defendants Mills and

                                  11   Prado being dismissed from this action. The Clerk shall include two copies of a blank complaint

                                  12   form with a copy of this order to plaintiff.
Northern District of California
 United States District Court




                                  13          4.      The Clerk shall issue summons and the United States Marshal shall serve, without

                                  14   prepayment of fees, a copy of the complaint (Dkt. No. 1), with all attachments thereto, and a copy

                                  15   of this order upon defendants Seng and Nguyen at San Francisco County Jail

                                  16   Administration/Main Office, City Hall, Room 456, 1 Dr. Carlton B. Goodlett Place, San

                                  17   Francisco, CA 94102. A courtesy copy of the complaint with attachments and this order shall

                                  18   also be mailed to the San Francisco City Attorney’s Office, City Hall, Room 234, 1 Dr. Carlton B.

                                  19   Goodlett Place, San Francisco, CA 94102.

                                  20          5.      In order to expedite the resolution of this case, the Court orders as follows:

                                  21                  a.      No later than 91 days from the date this order is filed, defendants must file

                                  22   and serve a motion for summary judgment or other dispositive motion. If defendants are of the

                                  23   opinion that this case cannot be resolved by summary judgment, defendants must so inform the

                                  24   Court prior to the date the motion is due. A motion for summary judgment also must be

                                  25   accompanied by a Rand notice so that plaintiff will have fair, timely, and adequate notice of what

                                  26   is required of him in order to oppose the motion. Woods v. Carey, 684 F.3d 934, 939 (9th Cir.

                                  27

                                  28
                                                                                         7
                                           Case 4:20-cv-03254-HSG Document 9 Filed 07/14/20 Page 8 of 9




                                   1   2012) (notice requirement set out in Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998), must be

                                   2   served concurrently with motion for summary judgment).2

                                   3                  b.      Plaintiff’s opposition to the summary judgment or other dispositive motion

                                   4   must be filed with the Court and served upon defendants no later than 28 days from the date the

                                   5   motion is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment

                                   6   provided later in this order as he prepares his opposition to any motion for summary judgment.

                                   7                  c.      Defendants shall file a reply brief no later than 14 days after the date the

                                   8   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                   9   hearing will be held on the motion.

                                  10          6.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the

                                  11   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must

                                  12   do in order to oppose a motion for summary judgment. Generally, summary judgment must be
Northern District of California
 United States District Court




                                  13   granted when there is no genuine issue of material fact – that is, if there is no real dispute about

                                  14   any fact that would affect the result of your case, the party who asked for summary judgment is

                                  15   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                  16   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                  17   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                  18   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                  19   as provided in Rule 56(c), that contradict the facts shown in the defendant’s declarations and

                                  20   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                  21   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                  22   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                  23   Rowland, 154 F.3d 952, 962–63 (9th Cir. 1998) (en banc) (App. A). (The Rand notice above does

                                  24

                                  25
                                       2
                                  26     If defendants assert that plaintiff failed to exhaust his available administrative remedies as
                                       required by 42 U.S.C. § 1997e(a), defendants must raise such argument in a motion for summary
                                  27   judgment, pursuant to the Ninth Circuit’s opinion in Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014)
                                       (en banc) (overruling Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003), which held that
                                  28   failure to exhaust available administrative remedies under the Prison Litigation Reform Act,
                                       should be raised by a defendant as an unenumerated Rule 12(b) motion).
                                                                                            8
                                           Case 4:20-cv-03254-HSG Document 9 Filed 07/14/20 Page 9 of 9




                                   1   not excuse defendants’ obligation to serve said notice again concurrently with a motion for

                                   2   summary judgment. Woods, 684 F.3d at 939).

                                   3          7.      All communications by plaintiff with the Court must be served on defendants’

                                   4   counsel by mailing a true copy of the document to defendants’ counsel. The Court may disregard

                                   5   any document which a party files but fails to send a copy of to his opponent. Until defendants’

                                   6   counsel has been designated, plaintiff may mail a true copy of the document directly to

                                   7   defendants, but once defendants are represented by counsel, all documents must be mailed to

                                   8   counsel rather than directly to defendants.

                                   9          8.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                  10   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                  11   before the parties may conduct discovery.

                                  12          9.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the
Northern District of California
 United States District Court




                                  13   Court informed of any change of address and must comply with the Court’s orders in a timely

                                  14   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  15   to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                  16   pending case every time he is moved to a new facility.

                                  17          10.     Any motion for an extension of time must be filed no later than the deadline sought

                                  18   to be extended and must be accompanied by a showing of good cause. Plaintiff is cautioned that

                                  19   he must include the case name and case number for this case on any document he submits to the

                                  20   Court for consideration in this case.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 7/14/2020

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         9
